Title: To George Washington from William Tilghman, 25 July 1793
From: Tilghman, William
To: Washington, George



Sir
City Tavern [Philadelphia] July 25. 1793

I had the honor of receiving, last night, a duplicate of your favor of the 21. instant & shall write immediately to some of my friends who will take pleasure in making the necessary Inquiries—On my return to Maryland, you shall be informed of the results of their researches, as well as of my own—It will give me infinite satisfaction if you should derive the least advantage from them.
Mr Sydney George has promised to pay, from the proceeds of his present crop, a considerable part, if not the whole of his bond to Mr West. As that bond is outstanding, it is reasonable that Mr George should be indemnified for the payments which he shall make to you—I shall therefore take the liberty of drawing a writing of indemnification, which I must ask the favor of your executing, before I leave this City. I have the honor to be with the highest respect yr most ob. Serv.

Wm. Tilghman

